                         United States District Court
                       Western District of North Carolina
                              Charlotte Division

    Maurice Ladawayne Stroud,         )              JUDGMENT IN CASE
                                      )
            Petitioner(s),            )               3:18-cv-00435-FDW
                                      )
                 vs.                  )
                                      )
       State of North Carolina,       )
            Respondent(s).            )

 DECISION BY COURT. This action having come before the Court and a decision having been
rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s May 3, 2019 Order.

                                               May 3, 2019
